              Case 20-10343-LSS          Doc 6337     Filed 09/21/21     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                                   Chapter 11
 BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
 DELAWARE BSA, LLC,                                       Jointly Administered
                              Debtors.

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE
Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Rachael A. Rowe of the law firm Keating Muething & Klekamp PLL, One East Fourth
Street, Suite 1400, Cincinnati, Ohio 45202 to represent Eric D. Green and Resolutions, LLC in
the above-captioned bankruptcy case and any related adversary proceedings.

 Dated: September 20, 2021                     K&L GATES LLP
                                               /s/ Steven L. Caponi
                                               Steven L. Caponi, Esq. (No. 3484)
                                               Matthew B. Goeller, Esq. (No. 6283)
                                               600 N. King Street, Suite 901
                                               Wilmington, DE 19801
                                               Tel: (302) 416-7000
                                               Email: steven.caponi@klgates.com
                                                       matthew.goeller@klgates.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the Ohio and Kentucky, and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Revised Standing Order for District Court fund effective 8/31/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.
Dated: September 20, 2021                             /s/ Rachael A. Rowe
                                                      Rachael A. Rowe
                                                      KEATING MUETHING & KLEKAMP PLL
                                                      One East Fourth Street, Suite 1400
                                                      Cincinnati, OH 45202
                                                      Email: rrowe@kmklaw.com

            ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE
    IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.



      Dated: September 21st, 2021                    LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
